                                             Case 4:19-cv-01219-HSG Document 22 Filed 04/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        MANETIRONY CLERVRAIN,                            Case No. 19-cv-01219-HSG
                                   8                     Plaintiff,                          ORDER DENYING PENDING
                                                                                             MOTION
                                   9               v.
                                                                                             Re: Dkt. No. 21
                                  10        EDMUND J. BROWN, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            Plaintiff filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983. On May

                                  14   31, 2019, the Court dismissed the complaint with leave to amend because, among other things, it

                                  15   was incoherent and incomprehensible. Dkt. No. 17. On July 24, 2019, the Court dismissed this

                                  16   action and entered judgment in favor of defendants because plaintiff had not filed an amended

                                  17   complaint. Dkt. Nos. 19, 20. Plaintiff has now filed a pleading titled “Motion for Supplemental

                                  18   Injustice Adversely Affected [“The ANT’S”] And for [“Related Mater(s)”] for Justification Act
                                  19   (“TAJA”). Dkt. No. 21. This motion is DENIED. This case is closed and the only motion that

                                  20   the Court will consider in this case is a motion to reopen. Any motion to reopen must be

                                  21   accompanied by an amended complaint that addresses the deficiencies identified in the Court’s

                                  22   July 24, 2019 order and shows good cause for failing to file an amended complaint by the deadline

                                  23   set forth in the July 24, 2019 order. The Clerk is directed to send a courtesy copy of this order to

                                  24   the address listed on the pleading: BKN 19001382, Moore Detention Center, 111 S. Alabama

                                  25   Street, Okmulgee OK 74447. Plaintiff must file a notice of change of address with the Court to

                                  26   update his address in the docket.
                                  27   //

                                  28   //
                                          Case 4:19-cv-01219-HSG Document 22 Filed 04/29/20 Page 2 of 2




                                   1         This order terminates Dkt. No. 21.

                                   2         IT IS SO ORDERED.

                                   3   Dated: 4/29/2020

                                   4                                              ______________________________________
                                                                                  HAYWOOD S. GILLIAM, JR.
                                   5                                              United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                  2
